Citation Nr: 0719307	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for anal fissures.  

2.  Entitlement to service connection for urethritis and 
prostatitis.  

3.  Entitlement to service connection for upper respiratory 
infection.  

4.  Entitlement to an initial rating higher than 10 percent 
for hypertension.  

5.  Entitlement to an initial compensable rating for 
hemorrhoids.  

6.  Entitlement to an initial compensable rating for a 
chronic skin disorder to include intertrigon candidiasis, 
atopic dermatitis, tinea cruris, tinea corporis, and 
seborrheic keratosis.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1977 to October 2001.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal of a rating 
decision in May 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  The veteran 
requested a hearing before a Veterans Law Judge, but prior to 
the scheduled hearing in April 2005, he withdrew his hearing 
request.  


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
veteran currently has anal fissures.  

2.  There is no competent medical evidence to show that the 
veteran currently has urethritis and prostatitis.  

3.  There is no competent medical evidence to show that the 
veteran currently has a disability manifested by upper 
respiratory infection.  

4.  Since the effective date of service connection, the 
veteran's hypertension is manifested by diastolic blood 
pressure that is predominantly below 110, and systolic blood 
pressure that is predominantly below 200.  

5.  Since the effective date of service connection, the 
veteran's hemorrhoids are shown to be recurrent, small, and 
without bleeding.  

6.  Since the effective date of service connection, the 
veteran's chronic skin disorder, to include intertrigon 
candidiasis, atopic dermatitis, tinea cruris, tinea corporis, 
and seborrheic keratosis, is productive of intermittent 
rashes affecting less than 5 percent of the body at any one 
time, and controlled by topical antifungal and over-the-
counter hydrocortisone cream; there is no evidence of 
scarring or disfigurement of the head, face, or neck.


CONCLUSIONS OF LAW

1.  Anal fissures are not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Urethritis and prostatitis are not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  Upper respiratory infection is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

4.  The criteria for an initial rating higher than 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7101 (2006).
 
5.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 
7336 (2006).  
 
6.  The criteria for an initial compensable rating for a 
chronic skin disorder, to include intertrigon candidiasis, 
atopic dermatitis, tinea cruris, tinea corporis, and 
seborrheic keratosis, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7800-7806, 7813 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claims for service connection, the RO 
provided pre- and post-adjudication VCAA notice by letters, 
dated in December 2002 and November 2004.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit any evidence in his possession that pertained 
to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claims, except for the degree of disability 
assignable and the effective date of the claims). 

As for the degree of disability assignable and effective date 
of the claims, as the claims of service connection are 
denied, no disability rating and effective date will be 
assigned as a matter of law.  Therefore, there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).

Further, to the extent that the VCAA notice letter of 
November 2004 was also provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  That is he had the opportunity to submit 
additional argument and evidence and to address the claims at 
a hearing in April 2005, which he canceled.  The claims were 
then readjudicated following substantial content-complying 
notice as evidenced by the supplemental statement of the case 
in April 2005.  As the timing error did not affect the 
essential fairness of the adjudication of the claims, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 
No.06-7001 (Fed. Cir. May 16, 2007).

With regard to the claims for a higher rating, the RO 
provided the veteran with content-complying VCAA notice on 
the underlying claims of service connection, dated in 
December 2002.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement to the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for a higher rating.  
Dingess, 19 Vet. App. 473.

In any case, the RO did provide content-complying VCAA notice 
on the claims for a higher rating by letter, dated in 
November 2004.  The notice included the type of evidence 
needed to substantiate the claims for a higher rating, namely 
evidence to show that the service-connected disabilities have 
gotten worse.  The veteran was informed that VA would obtain 
VA records and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit any 
evidence in his possession that pertained to the claims.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he withdrew 
his hearing request.  The RO has obtained copies of the 
veteran's service medical records, and private medical 
records identified by the veteran such as those from Mike 
O'Callaghan Federal Hospital.  The veteran has not identified 
any additional records for the RO to obtain on his behalf.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A. § 5103A(d).  The 
veteran was afforded VA examinations in January 2003 and 
January 2005, specifically to evaluate the nature, etiology, 
and severity of all claimed disabilities.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

The veteran contends that service connection is warranted for 
anal fissure, urethritis, prostatitis, and upper respiratory 
infection, on the basis that he developed these conditions 
during military service.  

The veteran served on active duty from October 1977 to 
October 2001.  Service medical records show the following:  
diagnosis of a small anal fissure in March 1987; diagnosis of 
urethritis twice in 1991, to include October 1991; diagnosis 
of prostatitis in October 1991 and January 1995; and 
diagnosis of upper respiratory infection at various times to 
include in December 1982, October 1989, October 1991, and 
June 2000.  The separation physical examination in August 
2001 did not disclose any complaints, clinical findings, or 
diagnosis of anal fissure, urethritis, prostatitis, or upper 
respiratory infection.  

After service, medical records obtained from VA and private 
providers (mainly those from Mike O'Callaghan Federal 
Hospital) do not document any clinical findings or diagnoses 
of an anal fissure, urethritis, prostatitis, or upper 
respiratory infection.  For example, at the time of a January 
2003 VA examination, the veteran was diagnosed with a history 
of prostatitis that was resolved and a history of pneumonia 
times one with a normal pulmonary examination.  On VA 
addendum examination reports in March 2003 and May 2003, the 
following was found:  the veteran was noted to be 
asymptomatic in regard to his kidney function; there was no 
clinical evidence of active urethritis or prostatitis; and 
there was no clinical evidence of anal fissures.  

As the record now stands, there is no satisfactory proof that 
the veteran has a current diagnosis of anal fissure, 
urethritis, prostatitis, or upper respiratory infection.  VA 
law and regulations require that for service connection to be 
established there must be a disability incurred or aggravated 
during service.  Without evidence of a present disability, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements that he developed an anal fissure, 
urethritis, prostatitis, and upper respiratory infection 
during his period of service lack probative value, 
particularly in light of the absence of a current diagnosis 
of each claimed disability.  Where, as here, the 
determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis, and 
consequently his statements attributing anal fissure, 
urethritis, prostatitis, and upper respiratory infection to 
his period of service do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board concludes that there is no competent evidence 
showing that the veteran currently has an anal fissure, 
urethritis, prostatitis, or upper respiratory infection.  The 
weight of the evidence is against the veteran's claims of 
service connection and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

II.  Higher Ratings

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Analysis

Hypertension

The veteran's service-connected hypertension has been rated 
as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7101, ever since the date service connection was 
established in December 2002.  Under that code, a 10 percent 
evaluation is warranted for hypertensive vascular disease 
(essential arterial hypertension) where the diastolic 
pressure is predominantly 100 or more.  A minimum 10 percent 
evaluation is also assigned when systolic pressure is 
predominantly 160 or more, or when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  

The criteria for the next higher rating, 20 percent, requires 
hypertensive vascular disease where the diastolic pressure is 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Note (1) (2006).

The veteran claims that his hypertension warrants a rating 
higher than 10 percent, based on his blood pressure readings 
in the medical records.  Service medical records clearly show 
evidence of persistently elevated blood pressure readings.  
After service, the medical evidence in the file consists of 
two VA compensation examination reports and various private 
treatment records from Mike O'Callaghan Federal Hospital.  
While some blood pressure readings taken by private providers 
show that the veteran's diastolic pressure has at times been 
at or above 110, his blood pressure readings in the post-
service record, as a whole, do not show that his diastolic 
pressure is predominantly 110 or more, or that his systolic 
pressure is predominantly 200 or more.  

For example, private records show that he was seen on 
successive days, apparently in December 2002, for elevated 
blood pressure.  His readings were as follows:  168/112 and 
162/112, on day one (it was noted that he had had alcohol the 
night before and two cups of coffee that morning); 158/102 
and 150/112, on day two; and 170/108 and 170/102, on day 
three.  On a follow-up visit in early January 2003, his blood 
pressure was 160/102, and he was prescribed anti-hypertensive 
medication.  At the time of a VA examination later in January 
2003, the veteran's blood pressure was 156/100, 150/106, and 
138/90.  It was noted that he did not take his blood pressure 
medication that day.  Private medical reports show that his 
blood pressure was recorded as 168/113 in August 2003, and as 
159/99 and 122/92 in October 2004.  At the time of a VA 
examination in January 2005, the veteran's blood pressure was 
148/92, 148/92, and 148/90.  It was noted that he took 
medication specifically for his condition.  The diagnosis was 
essential hypertension, treated.  

In sum, without evidence showing that his diastolic pressure 
is predominantly 110 or more, or that his systolic pressure 
is predominantly 200 or more, the veteran does not meet the 
criteria that is required for a 20 percent rating under 
Diagnostic Code 7101.    

As the criteria for a 20 percent rating under Diagnostic Code 
7101 have not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in December 
2002, clinical findings have shown that the veteran meets the 
criteria for a 10 percent rating, and no higher, for 
hypertension.  

Hemorrhoids

The veteran's service-connected hemorrhoids have been rated 
as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 
7336, ever since the date service connection was established 
in December 2002.  Under that code, a noncompensable rating 
is warranted for external or internal hemorrhoids that are 
mild or moderate.  The criteria for the next higher rating, 
10 percent, are external or internal hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  

The veteran claims that his hemorrhoid condition has been 
noted as thrombotic on more than one occasion in his medical 
records.  A review of his service medical records does show 
that he had thrombosed hemorrhoids in March 1987 and December 
1992.  However, since his discharge from military service in 
October 2001 and since the effective date of the grant of 
service connection for hemorrhoids in December 2002, the 
objective evidence does not show that he has external or 
internal hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  

After service, the medical evidence in the file consists of 
two VA compensation examination reports and various private 
treatment records from Mike O'Callaghan Federal Hospital.  At 
the time of a VA examination in January 2003, the veteran was 
diagnosed with recurrent mild hemorrhoids.  A VA addendum 
report in May 2003 indicated that there were no external or 
internal anal hemorrhoids.  At the time of a January 2005 VA 
examination, the examiner detected one very small internal 
hemorrhoid, which was not bleeding.  Private records do not 
show any treatment for large or thrombotic hemorrhoids.  
Thus, in light of the lack of evidence to show the presence 
of large or thrombotic hemorrhoids, the veteran clearly does 
not meet the criteria that is required for a 10 percent 
rating under Diagnostic Code 7336.    

As the criteria for a 10 percent rating under Diagnostic Code 
7336 have not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in December 
2002, clinical findings have shown that the veteran's 
hemorrhoids have remained noncompensable.

A Chronic Skin Disorder

The veteran's service-connected chronic skin disorder, to 
include intertrigon candidiasis, atopic dermatitis, tinea 
cruris, tinea corporis, and seborrheic keratosis, has been 
rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic 
Codes 7899-7806, ever since the date service connection was 
established in December 2002.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2006).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number is "built up" with the first two 
digits being selected from that part of the schedule most 
closely identifying the part, and the last two digits being 
"99" for an unlisted condition.  Id.

Under Diagnostic Code 7806, for evaluation of dermatitis or 
eczema, a noncompensable rating is assigned where there is 
less than 5 percent of the entire body or less than 5 percent 
of the exposed areas affected, and no more than topical 
therapy required during the past 12-month period.  A 10 
percent rating is assigned where at least 5 percent but not 
more than 20 percent of the entire body is affected, or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  The skin condition may also be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), or as scars (Diagnostic Codes 7801-7805), depending 
upon the predominant disability.  

Under Diagnostic Code 7813, for evaluation of dermatophytosis 
(ringworm:  of body, tinea corporis; of inguinal area, tinea 
cruris), such is rated as disfigurement of the head, face, or 
neck (Diagnostic Code 7800), or as scars (Diagnostic Codes 
7801-7805), or as dermatitis (Diagnostic Code 7806), 
depending upon the predominant disability.  

The veteran's service medical records show that he was 
treated repeatedly over time for a variety of skin disorders, 
and that just prior to his military discharge he was taking 
Nizoral (ketoconazole), an anti-fungal topical cream.  After 
service, the medical records consist of two VA examination 
reports and private medical records.  At the time of a VA 
examination in January 2003, the veteran complained of 
episodes of rash in his groin, buttock, and arm pit when 
sweating or becoming hot.  He used an over-the-counter 
cortisone topical cream that seemed to resolve the problem.  
His rashes were described as red, itchy, and scaly.  On 
examination, the skin was warm and dry without any lesions, 
or scarring.  The diagnoses were recurrent candidiasis, tinea 
cruris, and tinea corporis.  The veteran was seen at a 
private family practice clinic (of the Mike O'Callaghan 
Federal Hospital) in August 2003 with a complaint of heat 
rash for a month.  He indicated that he usually treated it 
with cortisone.  An examination showed that a rash was 
located in a small area of the groin and was marked by 
erythema and flaking skin.  The assessment was candidiasis, 
and the veteran was prescribed Nizoral.  At the time of a VA 
examination in January 2005, the veteran reported a history 
of treatment for skin rashes.  He indicated that he sometimes 
used hydrocortisone cream on an as-needed basis, and that he 
was undergoing no treatment at that time.  On examination, 
there were no skin lesions apparent, with the exception of 
dry skin, which was approximately 9 percent of the total body 
surface area, mostly on the lower extremities (0 percent of 
exposed surface).  There was no scarring or disfigurement.  
The diagnoses were status post tinea corporis; tinea pedis, 
not presently present; and eczema craquele, treated 
occasionally with hydrocortisone.  

Based on the foregoing medical evidence, the Board finds that 
the veteran does not meet the criteria that is required for a 
compensable rating under the applicable skin evaluation 
criteria.  There is no showing of disfigurement of the head, 
face, or neck, and no demonstration of scarring.  With the 
exception of one occasion in August 2003, there is no 
objective evidence of an active skin disorder, as his VA 
examinations showed that he was essentially asymptomatic.  In 
any case, there is no objective evidence to show that the 
veteran's skin disorder affected at least 5 percent of the 
entire body at any one time, or at least 5 percent of exposed 
areas.  The VA examiner in January 2005 noted "dry skin" 
over 9 percent of the total body surface area, but there was 
no indication at that time of a symptomatic skin disorder.  
When the veteran did receive treatment for candidiasis in 
August 2003, the skin disorder was confined to a small area 
in the groin only.  Moreover, there is no evidence that the 
veteran took systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  His medication consisted of 
occasional over-the-counter hydrocortisone, with a 
prescription of anti-fungal medication on one occasion.  In 
sum, the veteran's skin disability picture is not so severe 
as to satisfy the criteria for a higher rating.   

As the criteria for a 10 percent rating under the applicable 
rating criteria, to include Diagnostic Code 7806, have not 
been demonstrated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in December 
2002, clinical findings have shown that the veteran's chronic 
skin disorder has remained noncompensable.  

	(ORDER ON NEXT PAGE)




ORDER

Service connection for anal fissures is denied.  

Service connection for urethritis and prostatitis is denied.    

Service connection for upper respiratory infection is denied.  

An initial rating higher than 10 percent for hypertension is 
denied.  

An initial compensable rating for hemorrhoids is denied.  

An initial compensable rating for a chronic skin disorder, to 
include intertrigon candidiasis, atopic dermatitis, tinea 
cruris, tinea corporis, and seborrheic keratosis is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


